Citation Nr: 0531090	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-17 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 20 percent disabling for 
patellofemoral arthritis, and separately rated as 10 percent 
disabling for laxity of the anterior cruciate ligament.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from May 1952 to May 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

A February 2001 rating decision increased the veteran's 
service-connected left knee disability from 10 percent 
disabling to 30 percent disabling under Diagnostic Code (DC) 
5261, effective June 1, 2000.  A June 2001 rating decision 
denied service connection for residuals of frozen feet.  An 
October 2002 rating decision assigned a 20 percent rating for 
patellofemoral arthritis of the left knee under hyphenated 
Diagnostic Codes 5010-5258, effective September 30, 2001.  
Additionally, a separate 10 percent rating for laxity of the 
anterior cruciate ligament of the left knee was assigned 
under DC 5257, effective March 6, 2001.  

In August 2004, the matter was remanded by the Board.  It is 
now again before the Board for disposition.    


FINDINGS OF FACT

1.  The veteran's left knee disability is not productive of 
more than slight recurrent subluxation or instability.  X-
rays have confirmed arthritis of the left knee which is 
manifested by subjective complaints of pain and a range of 
motion from 5 degrees to 105 degrees.   

2.  The veteran has residuals of frozen feet that are related 
to service.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 for arthritis 
or 10 percent for instability for the veteran's service-
connected left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a; Part 4, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
5261 (2005).

2.  Residuals of frozen feet were incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; the appellant's contentions; lay statements; 
VA treatment records; and multiple VA examination reports.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.
					
				I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-


service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).The Board further notes that there 
are specific chronic diseases which are subject to 
presumptive service connection.  38 C.F.R. §§ 3.307, 
3.309(e).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran asserts that he has residuals of a cold injury 
that he states he sustained while serving in Korea.  The 
veteran's service medical records are negative for any 
complaints of, or treatment for, a cold weather injury.  As 
for the veteran's personnel records, it has been determined 
these records are unavailable from the National Personnel 
Records Center (NPRC), and are thought to have been destroyed 
in a fire in the early 1970's.  In a case such as this, there 
is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis has, indeed, been undertaken with this 
heightened duty in mind.  It is noted that the veteran's DD 
Form 214 does reflect that the veteran received the Korean 
Service Medal.       
   
The relevant post-service medical evidence includes a 
February 2002 VA medical record from Dr. Daniel G. Taylor, in 
which he listed an assessment of, inter alia, peripheral 
neuropathy, moderate to severe, and stated to probably be the 
result of frostbite.  Onychomycosis was also assessed.  Dr. 
Taylor stated that this was possibly a residual of frostbite.  

A December 4, 2004 VA examination report noted that the 
veteran did demonstrate findings consistent with peripheral 
neuropathy in both feet.  The examiner stated, 


"[g]iven the finding of dependent ruber in his history of 
night pain I am somewhat suspicious that his foot pain may be 
a component of vascular collocation."  He also stated that 
there was a high likelihood that his peripheral neuropathy is 
from his diabetes.  Though stating that he believed that a 
component of the veteran's foot pain was certainly related to 
his underlying diabetes and possibly related to peripheral 
vascular disease, he stated, "it is conceivable that some 
component of his neuropathy could be attributed to the cold 
injury."  He stated further, "[t]herefore it is as least as 
likely as not that a portion of his foot pain is currently 
attributable to the injury he sustained while in the 
service."  

A December 2, 2004 VA examination report stated that the 
veteran's onychomycosis of both great toe nails was as likely 
as not attributable to cold weather exposure and that the 
veteran's subjective description regarding a pressure-like 
burning sensation of both feet was as likely as not 
attributed to cold exposure during military service.  It was 
stated though, that radiographs and laboratory results were 
unremarkable for documentation for typical cold weather 
injury and the clinical presentation did not demonstrate 
consistency for cold weather injury.  Also, it was stated 
that there were other contributing factors over the past ten 
to fifteen years that exacerbated the neuropathy symptoms, 
including diabetes mellitus.  However, in a June 2005 
addendum to the report the examiner stated that it was at 
least as likely as not that peripheral neuropathy, peripheral 
vascular disease, and onychomycosis of both lower extremities 
were etiologically related to exposure to cold in service 
while serving in Korea.  The examiner noted that the 
veteran's subjective symptoms of neuropathy preceded the 
diagnosis of spinal stenosis and diabetes.        

The Board emphasizes that there is no evidence of record 
which contradicts the statements of the veteran.  Nor is 
there any articulable reason to question the credibility of 
the veteran.  Furthermore, the June 2005 addendum to the 
December 2, 2004 VA examination report stated that it was at 
least as likely as not that peripheral neuropathy, peripheral 
vascular disease, and onychomycosis of both lower extremities 
were etiologically related to exposure to cold in service 
while 


serving in Korea and there is no competent medical opinion of 
record directly contradicting this conclusion.  Based on the 
foregoing, and resolving all doubt in the veteran's favor, 
the veteran's claim is granted.  

				II.  Increased Rating 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 


evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  

The normal range of knee flexion and extension is zero 
degrees to 140 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2005).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2005).

The relevant medical evidence includes an October 2000 VA 
joints examination report, which noted that the veteran 
complained of left knee pain and occasional swelling, but no 
catching or locking or stability symptoms.  Upon physical 
examination, he was noted to walk with a cane with an 
antalgic gait to the left side.  There was no effusion and 
the examiner stated that the veteran had from 20 degrees to 
120 degrees of range of motion, with pain at the extremes.  
He had mild joint line tenderness both medially and 
laterally.  Lachman's was negative, as was McMurray's.  It 
was noted that he had a well healed surgical incision 
laterally.  His knee was stable to varus and valgus stresses 
and he was neurovascularly intact and he had easily palpable 
dorsalis pedis pulses bilaterally.  The examiner stated that 
X-rays revealed very, very mild degenerative changes of his 
left knee.  X-rays were otherwise negative.  The examiner 
stated that the degree of his pain did not correspond to his 
X-ray changes and recommended an MRI.  In a December 2000 
addendum to the report, the examiner stated that he had 
reviewed the veteran's MRI report of his left knee, which he 
stated showed an ACL tear and degenerative type changes of 
his medial and lateral menisci.  He stated that these changes 
were certainly compatible with post-traumatic-type 
degenerative changes of his knee, which he stated could 
explain his continued pain.  

A February 2001 VA medical record stated that, upon physical 
examination, the veteran had some swelling of his left knee.  

An August 2001 VA medical record listed the veteran's left 
knee range of motion as 0 degrees to 90 degrees and noted 
that there was mild tenderness.  The impression was an ACL 
deficient knee.  

A September 2001 VA joints examination report noted that the 
veteran complained of left knee pain, instability, and 
swelling.  Upon physical examination, it was stated that his 
ambulation was a shuffling gait, with an antalgic gait on the 
left side.  He was unable to stand on his heels and toes.  It 
was stated that he had a knee brace and that he used a cane.  
His knee had a range of motion from 5 degrees short of full 
extension to about 120 degrees of flexion.  There was mild 
effusion and he had tenderness to palpation over the 
patellofemoral joint, as well as a positive patellar grind 
test and positive patellofemoral crepitus.  His varus and 
valgus stress tests were negative, but he did have tenderness 
to palpation in the medial joint line posteriorly and mild 
lateral joint line tenderness.  His PCL appeared to be intact 
and there was a negative posterior drawer sign.  His ACL had 
a positive 1+ laxity, but a good firm endpoint.  There was a 
positive anterior drawer.  He had pain upon full extension 
anywhere beyond about 10 degrees short of full extension; the 
examiner stated that those last 10 degrees of full extension 
caused a severe pain.  He had a negative McMurray's.  His 
quads appeared to be slightly decreased on the left compared 
to the right in size.  X-rays were stated to show a positive 
spurring and patellofemoral degenerative joint disease.  X-
rays also were stated to show medial joint space narrowing 
with some osteophytes and some mild degenerative joint 
disease.  No fractures or lesions were noted.  The assessment 
was left knee patellofemoral arthritis along with medial and 
lateral joint line arthritic changes, which were not bone on 
bone, but were mild to moderate in nature.  In addition, the 
veteran also had mild laxity to the acromioclavicular 
ligament, but the examiner stated that he had a good firm 
endpoint.  It was also stated that he had painful motion and 
it was noted that the veteran reported that his knee was 
unstable and required a brace.  

A December 4, 2004 VA examination report stated that, upon 
physical examination, the veteran's left knee had a range of 
motion from 0 degrees to 120 degrees.  There was pain at the 
extremes of knee extension, as well as pain beginning at 
approximately 105 degrees and proceeding through 120 degrees.  
There was no appreciable intraarticular effusion or 
periarticular edema noted.  There was point tenderness to 
palpation along both the medial and lateral joint lines.  
There was also a positive patellar grind test.  The examiner 
stated that the veteran demonstrated a fair amount of 
guarding of the knee and indicated that it was difficult to 
conduct a comprehensive ligamentous examination.  However, he 
did state that there was no gross anterior posterior 
ligamentous laxity and no gross medial or lateral instability 
with varus and valgus stress at 0 degrees and 30 degrees of 
knee flexion.  The extension mechanism was intact.  The 
assessment was, inter alia, moderate tri-compartmental 
degenerative joint disease of the left knee.  The examiner 
stated that the veteran did demonstrate examination and 
imaging studies consistent with degenerative joint disease 
involving the left knee.  It was also stated that the amount 
of pain in his left knee did appear to limit his level of 
activity with acute exacerbation.  The examiner reiterated 
that there was a significant amount of guarding on the 
examination and that he was really unable to obtain a 
thorough examination of his ligamentous stability, but he 
noted that the veteran gave a history of falling and 
instability of the knee.  It was also stated that the veteran 
reported having additional limitations during his periods of 
flare-up pain involving both his knee and his feet.  In this 
regard, the examiner reiterated that the veteran had pain 
with range of motion testing of the knee and that it was 
conceivable that pain could further limit function, the 
examiner stated that it was not feasible to attempt to 
express any of this in terms of additional limitation of 
motion, as these matters could not be determined with any 
degree of medical certainty.     

A December 2004 VA report of X-rays of the left knee stated 
that appropriate alignment was seen and that minor 
degenerative osteophytes were present at the posterior 
patella and at the upper tibia.  There was a sharpening of 
the tibial spines.  The findings were stated to be consistent 
with early osteoarthritis.  There was no joint effusion or 
other acute abnormality noted.    

A February 2005 VA medical record noted that, upon physical 
examination, the left knee had 5 degrees to 105 degrees of 
range of motion.  His knee was stated to be stable, with no 
effusion.  

The Board reiterates that the February 2001 rating decision 
increased the veteran's service-connected left knee 
disability from 10 percent disabling to 30 percent disabling 
under DC 5261, effective June 1, 2000.  DC 5261 pertains to 
limitation of extension of the leg.  An October 2002 rating 
decision assigned a 20 percent rating for patellofemoral 
arthritis of the left knee under hyphenated Diagnostic Codes 
5010-5258, effective September 30, 2001.  DC 5010 pertains to 
traumatic arthritis.  DC 5258 is assigned where there is 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint.  
Additionally, by the same rating action, a separate 10 
percent rating for laxity of the anterior cruciate ligament 
of the left knee was assigned under DC 5257, effective March 
6, 2001.  Essentially, therefore, the veteran's service-
connected left knee disability has been rated as 30 percent 
disabling throughout the appeal period.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
knee disability under both of these DC's would not amount to 
pyramiding under 38 C.F.R. § 4.14.  (Esteban v. Brown, 6 Vet. 
App. 259 (1994)).  However, a separate finding must be based 
on additional disability.  Specifically, for a knee 
disability rated under DC 5257 (not based on limitation of 
motion) to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (August 14, 1998).   

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.     

The Board finds that the evidence does not show that the 
veteran's right knee disability is productive of moderate or 
severe recurrent subluxation or lateral instability under DC 
5257.  In fact, a February 2005 VA medical record noted that 
the veteran's left knee was stable, with no effusion.  The 
examiner I the December 4, 2004 VA examination stated in the 
report that the veteran demonstrated a fair amount of 
guarding of the knee and indicated that it was difficult to 
conduct a comprehensive ligamentous examination.  However, he 
stated that there was no gross anterior posterior ligamentous 
laxity and no gross medial or lateral instability with varus 
and valgus stress at 0 degrees and 30 degrees of knee 
flexion.  Moreover, there is no objective evidence showing 
recurrent subluxation.  Therefore, the Board finds that a 
rating in excess of 10 percent for the right knee under DC 
5257 is not warranted.  The Board notes that since DC 5257 is 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

The Board notes that DC 5010, traumatic arthritis, directs 
that the evaluation be conducted under DC 5003, which states 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  If the limitation of motion of the specific joint 
or joints involved is not compensable under the appropriate 
diagnostic codes, then a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

As stated above, under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.  Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, 
which address limitation of motion of the knee, a 0 percent 
rating is warranted when flexion is limited to 60 degrees and 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees and extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
when flexion is limited to 30 degrees and extension is 


limited to 15 degrees.  A 30 percent rating is warranted when 
flexion is limited to 15 degrees and extension is limited to 
20 degrees.  In this case, the December 4, 2004 VA 
examination report stated that, upon physical examination, 
the veteran's left knee had a range of motion from 0 degrees 
to 120 degrees.  There was pain at the extremes of knee 
extension, as well as pain beginning at approximately 105 
degrees and proceeding through 120 degrees.  A February 2005 
VA medical record noted that, upon physical examination, the 
left knee had 5 degrees to 105 degrees of range of motion.      

Therefore, the criteria even for a noncompensable rating 
under either DC 5260 have not been met.  However, based upon 
the February 2005 VA medical record, a noncompensable rating 
is warranted under DC 5261.  DC 5010-5003 does provide a 
compensable rating for arthritis established by x-ray 
findings when there is limited motion that is noncompensable 
under DC's 5260, 5261.  In this case, a 20 percent rating has 
been assigned under the hyphenated DC 5010-5258.  Under 38 
C.F.R. § 4.71a, DC 5258, a 20 percent disability evaluation 
is granted for cartilage, semilunar, dislocated, with 
frequent episodes of "locking" pain, and effusion into the 
joint.  This is the only rating listed for this diagnostic 
code.    

The Board acknowledges the veteran's subjective complaints of 
left knee pain, as VA is required to take pain symptoms into 
account to the extent these symptoms are supported by 
adequate pathology, in ratings involving limitation of range 
of motion.  38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 
Fed. Reg. 56704 (1998).  In this regard, it was stated in the 
December 4, 2004 VA examination report that the veteran had 
pain with range of motion testing of the knee and that it was 
conceivable that pain could further limit function.  However, 
the examiner stated that it was not feasible to attempt to 
express any of this in terms of additional limitation of 
motion, as these matters could not be determined with any 
degree of medical certainty.  Based on the above, the Board 
finds that the objective evidence does not show that the 
veteran's left knee condition has limitation of motion 
warranting a rating in excess of 20 percent even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.      

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For example, there is no evidence of ankylosis of the knee.  
Accordingly, a rating under DC 5256 would be inappropriate.    

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					III.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an August 2004 letter informed 
the appellant that, in order to establish entitlement to an 
increased rating for his service-connected disability, the 
evidence must show that the disability had gotten worse.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the August 2004 letter informed the veteran that that 
VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also stated that VA 
would assist him by providing a medical examination or 
obtaining a medical opinion if it was decided that such was 
necessary to make a decision on his claim.    
     
In addition, the October 2002 statement of the case (SOC) and 
September 2005 supplemental statement of the case (SSOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the August 2004 VCAA notice letter sent to the veteran 
specifically requested that if the veteran had any evidence 
in his possession that pertained to his claim, he send it to 
VA.  Moreover, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the SOC and 
SSOC included the language of 38 C.F.R. § 3.159(b)(1), from 
which the Court obtained the fourth notice element.  Thus, 
the VCAA notice letter, combined with the SOC and SSOC, 
clearly comply with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Finally, it is emphasized that a specific discussion as to 
whether VA complied with the provisions of the VCAA with 
regard to the veteran's claim of entitlement to service 
connection for residuals of frozen feet is unnecessary, as 
the full benefit on appeal has been granted.  


ORDER

An increased rating for the veteran's service-connected left 
knee condition is denied.  

Service connection for residuals of frozen feet is granted.  



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


